  1   Doris A. Kaelin
      P.O. Box 1582
  2   Santa Cruz, CA 95061
      Telephone: (831) 600-8093
  3   dktrustee@gmail.com

  4   Trustee in bankruptcy

  5                                UNITED STATES BANKRUPTCY COURT

  6                   NORTHERN DISTRICT OF CALIFORNIA-SAN JOSE DIVISION

  7   In re                                                   Case No. 18-50398 MEH
                                                              Chapter 7
  8   TechShop, Inc.,
                                                              REPORT OF SALE
  9                   Debtor                                  (Estate’s interest in trailer and contents of
                                                              trailer sold via auction)
 10
              Pursuant to the Order Authorizing Sale at Auction of Estate’s Right, Title and Interest in and to
 11
      Personal Property, Abandonment of Unsold Property and Compensation to Auctioneer [Dkt. 178]
 12   (“Order”), the Trustee sold all of the estate’s right, title and interest to the below personal property via
 13   on-line auction conducted by West Auctions, Inc. (“West”). Attached as Exhibit “A” is the Auction
 14   Settlement report by West which includes (1) an itemized statement of the property sold, the names of

 15   the purchasers, and the price received per item, (2) an itemized statement of auction expenses, and (3)
      the Registered Bidders Report.
 16
          1. 2014 Featherlite 24 ft. Trailer, VIN: 4FGA42424EC134204, License: 4NR3042; and
 17       2. Trailer contents-(2) Universal Laser Systems VLS 3.50 Desktop Lasers with cutting tables;
 18          (9) Fujitsu Lifebook computers; and various tools, materials and equipment
              Pursuant to the Order, West deducted from the gross proceeds of sale, (a) its commission of
 19
      $3,689.40 representing 15% of the gross proceeds of $24,595.98, and (b) auction expenses totaling
 20
      $3,310.55.1 Trustee has received the net proceeds of sale from West of $17,596.03.
 21

 22
      DATED: October 24, 2018
 23

 24
                                             By: /s/ Doris A. Kaelin
 25                                              DORIS A. KAELIN,
                                                 Trustee in Bankruptcy
 26
      1
       The auction expenses included $1,200 to remove the wrap from the exterior of the trailer which
 27   contained the names and logos for TechShop and Fujitsu. Fujitsu has reimbursed the estate one half
      of the cost to remove the logo wrap in the amount of $600.
 28

Case: 18-50398      Doc# 191       Filed: 10/24/18      Entered: 10/24/18 16:19:21          Page 1 of 1
